Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 11-13, 15-20, 26-28, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Belgolovy et al. (US 2017/0181110 A1) in view of in view of Elkotby (WO 2021/155209 A1), formerly known as Kneckt, and hereinafter known as Elktolby-2.

Regarding claims 1 and 15, Belgolovy discloses:
an apparatus of a user equipment (UE) (par.[0013] which describes a harvester as a User Device such as a smartwatch, fitness tracker, and others), comprising: 
a memory storing computer-executable instructions; and 
at least one processor coupled with the memory and configured to execute the instructions to: 
receive, from a second device (fig.1 discloses Hubs that transmit energy to IoT devices such as keys, drives, wallets, each of which is considered as user equipment), an energy harvesting indication signal (fig.2 and elements 202-204 and par.[0023 – 0024] discloses that the hubs transmit beacons, and further transmit data with an indication of a future schedule for power packets) that indicates a time period when an radio frequency (RF) signal is to be transmitted by the second device (fig.3 wherein the hub transmits time slots (e.g. a duration with a beginning and end) for acquiring a waveform for harvesting and confirmation, see element 304 – 306 and par.[0038 – 0039]); 
and harvest RF energy from the RF signal during the time period (figs. 2-3 wherein the hub transmits a beacon, and then transmits data to the harvester with an indication for a schedule that the harvester can use for power harvesting. The harvester performs harvesting at the slot (e.g. fig.3 element 306) and then is able to transmit at the next slot).
While Belgolovy substantially discloses the claimed invention, it does not disclose:
Wherein the energy harvesting indication signal is included in a paging physical downlink control channel (PDCCH), a connected mode wake up signal, or an idle mode paging early indication signal.
However, this technique was well-known in the art at the time of the filing of the instant application. For example, the disclosure of Elktolby-2 teaches:
wherein the energy harvesting indication signal is included in a connected mode wake up signal or an idle mode paging early indication signal (par.[0108 and 0152] which recites, in part, “In the context of Idle Mode operation, for example the use of a paging procedure and wake-up command signaling for UEs equipped with passive receiver technology is described in [1] Additionally, considering the main cellular modem, there may be supplementary use of transmitted wake-up signals delivered in-band prior to the imminent arrival of existing DCI using P-RNTI on PDCCH and PDSCH carrying paging message(s) for LTE eMTC and NB-loT. Passive receiver DL waveforms (e.g., usually) allow for a configurable and controllable trade-off between energy-harvesting and/or information bearing signal characteristics.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Belgolovy with the signalling as discussed in Elktolby-2. The motivation/suggestion would have been to acquire scheduling information for zero energy transmissions.

Regarding claims 2 and 17, Belgolovy discloses:
wherein the energy harvesting indication signal indicates a start of the time period (fig.2 – 3 and relevant disclosure teaches transmission of a harvesting schedule as shown in fig.3 wherein in particular time slots, the UE is capable of harvesting energy. Since the hub transmits the schedule with a harvesting slots, and each slot has a beginning the hub inherently transmits the beginning of a harvesting duration).

Regarding claims 3 and 18, Belgolovy discloses:
wherein the at least one processor is configured to receive an indication of an end of the time period (figs. 2-3 as discussed above the hub transmits a schedule with slots that the UE can use for harvesting. The slots scheduled have a beginning and end, thus the UE receives an indication of an end of the time period).

Regarding claims 4 and 19, Belgolovy discloses:
wherein the energy harvesting indication signal indicates a duration of the time period (figs.2-3 which discloses the schedule sent from the hub to the harvester, wherein the schedule includes slots for harvesting. The slot being a duration for harvesting or multiple slots being a duration for harvesting).

Regarding claims 5 and 20, Belgolovy discloses:
wherein the energy harvesting indication signal indicates a pattern of the RF energy within the time period (fig.3 which discloses a repetition pattern for receiving a power packet which is a long waveform that can be used for harvesting power, par.[0032]. The waveform comprises an indication for the UE to harvest and then transmit in the next slot, and then receiving another slot for transmission. Par.[0051] as shown there is a pattern for harvesting in multiple time slots wherein the hub transmits a power waveform to the user devices such that the use the power waveform to harvest wireless power, the schedule provides an indication of a pattern when the UE can acquire the power waveform).

Regarding claim 11 and 26, Belgolovy discloses:
receive a wake up indication indicating a second time period to monitor a control channel (par.[0038] and fig.3); and 
harvest energy during the second time period in addition to the time period when RF energy is to be available (par.[0038] and fig.3).

Regarding claim 12 and 27, Belgolovy discloses:
wherein the at least one processor is configured to receive a wake up indication indicating a second time period to monitor a control channel, wherein the second time period is within the time period when RF energy is to be available (par.[0038] and fig.3).

Regarding claim 13 and 28, Belgolovy discloses:
wherein the at least one processor is configured to receive a configuration message indicating when the UE is to monitor for the energy harvesting indication signal (fig.2 wherein the beacon is transmitted and then the indication signal with scheduling is transmitted).

Regarding claim 16 and 30, Belgolovy discloses:
an apparatus for wireless communication, comprising: 
a memory storing computer-executable instructions; a
and at least one processor coupled with the memory and configured to execute the instructions to: 
transmit, to a user equipment (UE), an energy harvesting indication signal that indicates a time period when radio frequency (RF) energy is to be available for energy harvesting (Fig.2-3 wherein the hub transmits to the UE a schedule or slots wherein the UE can perform energy harvesting); 
and transmit an RF signal to the UE or another UE during the time period (fig.2-3 wherein the UE in the assigned time slot performs energy harvesting).
While Belgolovy substantially discloses the claimed invention, it does not disclose:
Wherein the energy harvesting indication signal is included in a paging physical downlink control channel (PDCCH), a connected mode wake up signal, or an idle mode paging early indication signal.
However, this technique was well-known in the art at the time of the filing of the instant application. For example, the disclosure of Kneckt teaches:
wherein the energy harvesting indication signal is included in a connected mode wake up signal or an idle mode paging early indication signal (par.[0108 and 0152] which recites, in part, “In the context of Idle Mode operation, for example the use of a paging procedure and wake-up command signaling for UEs equipped with passive receiver technology is described in [1] Additionally, considering the main cellular modem, there may be supplementary use of transmitted wake-up signals delivered in-band prior to the imminent arrival of existing DCI using P-RNTI on PDCCH and PDSCH carrying paging message(s) for LTE eMTC and NB-loT. Passive receiver DL waveforms (e.g., usually) allow for a configurable and controllable trade-off between energy-harvesting and/or information bearing signal characteristics.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Elkotby with the signalling as discussed in Elktolby-2. The motivation/suggestion would have been to acquire scheduling information for zero energy transmissions.

Claim(s) 1, 6-7, 13, 15-16, 21-22, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkotby et al. (WO 2021/154610 A1) in view of Elktoby-2 (WO 2021/155209 A1) as applied to claim 1 in the rejection of above.
Regarding claims 1 and 15, Elkotby discloses:
an apparatus of a user equipment (UE) (fig.1b which discloses a user equipment), comprising: 
a memory storing computer-executable instructions (fig.1b discloses memory); and 
at least one processor coupled with the memory and configured to execute the instructions (fig.1b discloses a processor and memory coupled together) to: 
receive, from a second device (fig.1a discloses a base station, also fig.4), an energy harvesting indication signal (fig.4b discloses a mobile that is configured to perform energy harvesting along with information Tx/Rx, par.[0101], par.[0176] which recites, in part, “In 224, the WTRU receives one-to-one or one-to-many mapping information from beam identifiers to EH control and signaling configuration. Additionally, the WTRU receives (225) beam identifiers detection configuration. In 226, the WTRU switches to the ZE air-interface and utilizes the ZE receiver/transceiver for energy harvesting and/or performing IDLE/INACTIVE mode operations.”) that indicates a time period when an radio frequency (RF) signal is to be transmitted by the second device (par.[0106] describes the resources which are scheduled for each of the common and default EH singling channels); 
and harvest RF energy from the RF signal during the time period (par.[0176] which recites, in part, “In a ninth step, the WTRU either utilizes the semi-static or the dynamically optimized EH signal parameters to configure (2294) its EH circuitry and initiates energy harvesting”).
While Elkotby substantially discloses the claimed invention, it does not disclose:
Wherein the energy harvesting indication signal is included in a paging physical downlink control channel (PDCCH), a connected mode wake up signal, or an idle mode paging early indication signal.
However, this technique was well-known in the art at the time of the filing of the instant application. For example, the disclosure of Elktolby-2 teaches:
wherein the energy harvesting indication signal is included in a connected mode wake up signal or an idle mode paging early indication signal (par.[0108 and 0152] which recites, in part, “In the context of Idle Mode operation, for example the use of a paging procedure and wake-up command signaling for UEs equipped with passive receiver technology is described in [1] Additionally, considering the main cellular modem, there may be supplementary use of transmitted wake-up signals delivered in-band prior to the imminent arrival of existing DCI using P-RNTI on PDCCH and PDSCH carrying paging message(s) for LTE eMTC and NB-loT. Passive receiver DL waveforms (e.g., usually) allow for a configurable and controllable trade-off between energy-harvesting and/or information bearing signal characteristics.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Elkotby with the signalling as discussed in Elktolby-2. The motivation/suggestion would have been to acquire scheduling information for zero energy transmissions.

Regarding claim 13, Elkotby discloses:
wherein the at least one processor is configured to receive a configuration message indicating when the UE is to monitor for the energy harvesting indication signal (fig.4b discloses a mobile that is configured to perform energy harvesting along with information Tx/Rx, par.[0101], par.[0176] which recites, in part, “In 224, the WTRU receives one-to-one or one-to-many mapping information from beam identifiers to EH control and signaling configuration. Additionally, the WTRU receives (225) beam identifiers detection configuration. In 226, the WTRU switches to the ZE air-interface and utilizes the ZE receiver/transceiver for energy harvesting and/or performing IDLE/INACTIVE mode operations.”).

Regarding claims 6 and 21, Elkotby discloses:
wherein there is a gap between a time when the energy harvesting indication signal is transmitted and a start of the time period (fig.23 par.[0177] the UE receives the mapping information from beam-id and energy harvesting control and signaling configuration. There is a gap in time particular steps 233-235 and then configuring the circuitry for harvesting the energy).

Regarding claims 7 and 22, Elktolby-2 discloses:
wherein the energy harvesting indication signal is included in a paging physical downlink control channel (PDCCH) within reserved bits or a short message field (par.[0152] which recites, in part, “a WTRU may be (e.g., currently) operating in RRCJDLE state over the Uu air interface, and such a WTRU may detect a DCI over a PDCCH with a CRC that is scrambled by its configured ZE-RNTI/EH-RNTI. According to embodiments, a DCI message may contain any of a field representing a (e.g., only) short message, a field representing (e.g., associated with, including, indicating, etc.) (e.g., only) scheduling information for a ZE- related Paging message, and a combination of both fields.”).

Regarding claim 16 and 30, Elkotby discloses:
an apparatus for wireless communication, comprising: 
a memory storing computer-executable instructions; a
and at least one processor coupled with the memory and configured to execute the instructions to: 
transmit, to a user equipment (UE), an energy harvesting indication signal that indicates a time period when radio frequency (RF) energy is to be available for energy harvesting (Fig.23 element 232); 
and transmit an RF signal to the UE or another UE during the time period (fig.23 element 239 and fig.4).
While Elkotby substantially discloses the claimed invention, it does not disclose:
Wherein the energy harvesting indication signal is included in a paging physical downlink control channel (PDCCH), a connected mode wake up signal, or an idle mode paging early indication signal.
However, this technique was well-known in the art at the time of the filing of the instant application. For example, the disclosure of Elktolby-2 teaches:
wherein the energy harvesting indication signal is included in a connected mode wake up signal or an idle mode paging early indication signal (par.[0108 and 0152] which recites, in part, “In the context of Idle Mode operation, for example the use of a paging procedure and wake-up command signaling for UEs equipped with passive receiver technology is described in [1] Additionally, considering the main cellular modem, there may be supplementary use of transmitted wake-up signals delivered in-band prior to the imminent arrival of existing DCI using P-RNTI on PDCCH and PDSCH carrying paging message(s) for LTE eMTC and NB-loT. Passive receiver DL waveforms (e.g., usually) allow for a configurable and controllable trade-off between energy-harvesting and/or information bearing signal characteristics.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Elkotby with the signalling as discussed in Elktolby-2. The motivation/suggestion would have been to acquire scheduling information for zero energy transmissions.



Claims 10 and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkotby as applied to claim 1, in view of Balasubramanian et al. (WO 2020/236664 A1).

Regarding claim 10 and 25, Elkotby discloses receiving a paging or a wake-up signal but does not disclose:
wherein the connected mode wake up signal or the idle mode paging early indication signal includes a first bit indicating whether the time period is for communication and a second bit indicating whether the time period is for energy harvesting.
However, this techniques was known prior to the filing of the instant application, for example, Balasubramanian discloses:
wherein the connected mode wake up signal or the idle mode paging early indication signal includes a first bit indicating whether the time period is for communication and a second bit indicating whether the time period is for energy harvesting (par.[0158] which recites, in part, “For illustration, consider the example where the available PRBs are split into 8 PRB sets (3 bits required to signal it). Further 2 bits can be considered for representing the time schedule for energy harvesting (e.g., 00 = next frame; 01 = next hyper-frame, 10 = next super hyper-frame, 11 = next symbol).”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Belgolovy with the methods as discussed in Balasubramanian. The motivation/suggestion would have been to allow the UE to harvest energy from received signals.

Claim 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkotby and Elktoby-2, as applied to claim 1, in view of Elkotby et al (WO 2020/236665 A1), hereinafter known as Elktoby-3.
Regarding claim 14 and 29, the Elkotby reference disclose claim 1, but does not disclose:
wherein the energy harvesting indication signal is a distinct sequence of a reference signal wherein the sequence of the reference signal is one of a sequence indicating that the time period is for communciation, a sequence indicating that the time period is for energy harvesting, or a sequence indicating that the time period is for both communications and energy harvesting. 
In an analogous art, Elktoby-3 discloses:
wherein the energy harvesting indication signal is a distinct sequence of a reference signal wherein the sequence of the reference signal is one of a sequence indicating that the time period is for communciation, a sequence indicating that the time period is for energy harvesting, or a sequence indicating that the time period is for both communications and energy harvesting  (par.[0111] which recites, in part, “An eNB may select the set of RBs for energy harvesting, configure the EH signal transmission schedule, and design the EH signal waveform such that it can efficiently exploit the currently configured DL synchronization and/or reference signals.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Elkobi and Elktolby-2, with the exploitation of the reference signal as discussed by Elktoby-3. The motivation/suggestion would have been to reduce interference with the EH waveform. 



Allowable Subject Matter
Claims 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. The applicants allege that the combination of Elkotby in view of Elkotby-2 does not teach each and every limitation of the claims, for example, the applicants allege:
Elkotby does not teach "receive, from a second device, an energy harvesting indication that indicates a time period when an radio frequency (RF) signal is to be transmitted by the second device," as recited in claim 1.
The office respectfully disagrees. 
For example, with regard to Elkotby, the Office relied on par.[0106] and the applicant alleges that par.[0106] does not disclose a time period when a RF signal is to be transmitted, see e.g:
“However, paragraph [0106] of Elkotby only describes that each frequency bands available for EH may be divided into multiple sub- bands and does not relate the sub-bands to the mapping described in paragraph [0176] and, more importantly, does not discuss any aspect related to time. (paragraph [0176] of Elkotby: "For all transmission configurations an N frequency bands may be available for EH and common signaling transmission(s). Each EH band i may be divided into mi sub-bands ... where the number of sub-bands ...")”
The office rebuts this argument. For example par.[0106] discloses:
“Each EH band i may be divided into m.sub.j sub-bands as exemplified in Figure 7 where the number of sub-bands within each EH band 1 (701), 2 (702) to n (703) may be set to the same value, i.e.  The bandwidth of an EH sub-band (701-1, 701-2, 702-1, 702-2, 703-1, 704-1) may approximately correspond (or be close) to the front-end bandwidth of a single channel in an EH device.
In what follows is described the various options frequency as well as time resources that may be allocated/scheduled for each of the common and default EH signaling channels according to the supported beam transmission scheme.” 
Also see e.g. par.[0107]:
“This section is focused on the scenario where a BS/eNB/gNB may support the transmission of a single beam of beamwidth f at any specific point in time. Therefore, the BS will need to switch between at least N=2p/f beams over N time slots to provide full 360° cell coverage.”
As can be seen from the above, the disclosure of Ektolby substantially discloses a time period in which Energy Harvesting Beams, (e.g. beams where energy harvesting may be performed) and the periodicity of those beams around the cell, which is signaled to the UE. Thus, the disclosure of Ektolby teaches:
“receive, from a second device, an energy harvesting indication that indicates a time period when an radio frequency (RF) signal is to be transmitted by the second device”.
The applicant alleges that the combination of Belgolovy and Elkotby-2 is improper because the disclosure of Elkotby-2 teaches paging and the disclosure of Belgolovy teaches broadcasting and “beacon is not aimed at a particular target”. The applicant alleges that the combination would be unsatisfactory for its intended purpose, for the reasons given above. The office again respectfully disagrees. For example, the disclosure of Belgolovy teaches hubs (102) which are configured to transmit beacons to harvesters (104). The hubs broadcast an energy harvesting schedule to harvesters via a beacon. As discussed previously, the P-RNTI is not directed to a particular terminal either, instead the PDCCH carrying the P-RNTI, is common meaning it is received by all of the stations in range similar to the beacon that is transmitted. That is, the broadcast is not directed to the entire network, and instead the energy is directed in the location of the harvester devices. In the same way, a radio frame which comprises the P-RNTI which is sent on the PDCCH which is located in the beginning of the subframe is read by each station in range. Thus, the office has not found that the combination of references would render each other unsuitable for their intended purpose, because the beacon sent by hubs, which are not directed a particular recipient is analogous to the transmission of PDCCH transmitted by a base station (e.g. an access point) with P-RNTI which is common to every station, therefore, the claims stand as rejected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pfeiffer et al. (US 2009/0238559 A1) “Monitoring Method for a Passive Optical Network” par.[0022]
Wentzloff et al. (US 2015/0087255 A1) “Wake-Up Receiver with Automatic Interference Rejection”
Murali (US 9,477,292 B1) “Wakeup Controller Apparatus and Method for Ultra Low-Power Wireless Communications”
Lopez et al. (US 2019/0268849 A1) “Envelope Modulation for Concurrent Transmission of a Wake-Up Signal and User Data”                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411